               Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LAWRENCE MARANO,

                                   Plaintiff,                    Docket No. 1:19-cv-2258

           - against -                                           JURY TRIAL DEMANDED

 FORBES MEDIA, LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Lawrence Marano (“Marano” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Forbes Media, LLC (“Forbes” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of the rock band Kiss,

owned and registered by Marano, a professional photographer. Accordingly, Marano seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 2 of 6




       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Marano is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 7121 NW 75th

Street, Parkland, Florida 33067.

       6.      Upon information and belief, Forbes is a foreign limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 60 5th

Avenue, New York, New York 10011. Upon information and belief Forbes is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Forbes has owned and operated a website at the URL:

www.Forbes.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Marano photographed the rock band Kiss (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Marano is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-137-137.

       B.      Defendant’s Infringing Activities
            Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 3 of 6




          10.   On or about January 23, 2019, Forbes ran an article on the Website titled KISS

Drummer Eric Singer Talks Drum Kit History And Design With ‘Crash’ Author David

Frangioni. See URL: https://www.forbes.com/sites/derekscancarelli/2019/01/23/kiss-drummer-

eric-singer-talks-drum-kit-history-and-design-with-crash-author-david-

frangioni/#5d131b7f25b0. The article featured the Photograph. A true and correct copy of the

article and a screenshot of the Photograph on the article are attached hereto as Exhibit C.

          11.   Forbes did not license the Photograph from Plaintiff for its article, nor did Forbes

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Forbes infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Forbes is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
           Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 4 of 6




         16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                         SECOND CLAIM FOR RELIEF
         INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                                DEFENDANT
                                (17 U.S.C. § 1202)

         17.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

         18.   Upon information and belief, in its article on the Website, Defendant credited

another photographer’s name “Mark Weiss” as the photographer of the Photograph which is

false.

         19.   Upon information and belief, intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

         20.   The conduct of Forbes violates 17 U.S.C. § 1202(b).

         21.   Upon information and belief, Forbes’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

         22.   Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Forbes intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Forbes also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.
            Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 5 of 6




       23.     As a result of the wrongful conduct of Forbes as alleged herein, Plaintiff is

entitled to recover from Forbes the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Forbes because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       24.     Alternatively, Plaintiff may elect to recover from Forbes statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Forbes be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Forbes be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);
            Case 1:19-cv-02258-JMF Document 1 Filed 03/12/19 Page 6 of 6




       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded costs, expenses, and attorney’s fees;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 12, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Lawrence Marano
